Appeal from so much of an order of the Supreme Court at Special Term, entered April 7, 1977, as denied appellants’ motion for a protective order vacating plaintiffs notices to take depositions upon oral examination of the appellants and quashing the subpoenas annexed thereto. In this support action, plaintiff seeks to examine her husband’s parents and two corporations which allegedly employed the defendant husband. It is plaintiffs contention that the defendant has concealed his earnings claiming that he has not worked since November, 1975, and that he lives by borrowing money from his father, and that he lives on only $5 a week. Plaintiff further alleges that the defendant is employed by a family-owned chain of furniture stores consisting of several corporations. Plaintiff is seeking to examine two of these corporations. Based upon these circumstances and considering the plaintiffs alleged lack of knowledge concerning her husband’s earnings we are in agreement with Special Term that special circumstances exist which justify examination of these nonparty witnesses pursuant to CPLR 3101 (subd [a], par [4]). The order, therefore, should be affirmed. Order affirmed, with costs to respondent. Greenblott, J. P., Sweeney, Larkin, Mikoll and Herlihy, JJ., concur.